United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
CARL VINSON MEDICAL CENTER,
Dublin, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1070
Issued: November 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2011 appellant filed a timely appeal from the December 6, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which awarded schedule
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a four percent impairment of her right arm
for which she received a schedule award.
FACTUAL HISTORY
In 2007 appellant, then a 36-year-old certified respiratory therapist, injured her right
elbow in the performance of duty by pushing a medication cart. OWCP accepted her claim for
1

5 U.S.C. § 8101 et seq.

right lateral epicondylitis. Appellant underwent a right extensor origin release and filed a claim
for a schedule award.
Dr. John W. Sapp, the attending orthopedic surgeon, evaluated appellant’s impairment
under the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment. Using Table 15-4, page 399, he found that her lateral epicondylitis and
right extensor surgical release qualified for a five percent default impairment rating of the right
upper extremity, a class 1 or mild impairment. Noting a mild functional loss, essentially normal
physical findings and no clinical studies since her surgery, Dr. Sapp modified the default
impairment rating to find four percent impairment of the right arm.
On December 6, 2010 OWCP issued a schedule award for a four percent impairment of
appellant’s right upper extremity.
LEGAL PRECEDENT
Section 8107 of FECA2 authorizes the payment of schedule awards for the loss or loss of
use of specified members, organs or functions of the body. Such loss or loss of use is known as
permanent impairment. OWCP evaluates the degree of permanent impairment according to the
standards set forth in the specified edition of the A.M.A., Guides.3
ANALYSIS
Diagnosis-based impairment is the primary method of evaluation for the upper
extremity.4 OWCP accepted appellant’s claim for lateral epicondylitis, for which she underwent
an extensor origins release. Table 15-4, page 399 of the A.M.A., Guides gives a default
impairment rating of five percent for the diagnosis of lateral epicondylitis following surgical
release of extensor origins with residual symptoms. This default rating, classified as mild, can be
modified slightly based on a claimant’s functional history, physical findings and clinical studies.
Dr. Sapp explained that appellant’s functional loss was also mild, which warranted no
modification. Appellant’s physical findings, however, were less than mild. This reduced the
default rating to four percent. There were no clinical studies following surgery. As a result,
appellant’s final impairment rating was four percent of the right upper extremity.
Dr. Sapp provided a thorough evaluation of appellant’s impairment under the sixth
edition of the A.M.A., Guides. The Board finds that appellant has a four percent impairment of
her right upper extremity and will affirm OWCP’s December 6, 2010 decision.

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.0808.6.a (January 2010).
4

A.M.A., Guides 387 (6th ed., second printing 2009).

2

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has a four percent impairment of her right upper
extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

